





CITATION:
Suwary v. Women's College Hospital, 2011
          ONCA 818



DATE: 20111222



DOCKET: C50772



COURT OF APPEAL FOR ONTARIO



Simmons, Armstrong and LaForme JJ.A.



BETWEEN



Robert Gregory Suwary and Kylie Suwary, minors by their
          Litigation Guardian, Kimberly Long-Suwary, Robert Edward Suwary, Katie
          Buchanan and the said Kimberly Long-Suwary, personally



Plaintiffs (Appellants)



and



Women's College Hospital, Clifford Librach,
Sarah
          Ferguson, Sharon Unger
and Laura Lee



Defendants (Respondents)



Paul J. Pape and Shantona Chaudhury for the appellants



Frank McLaughlin, Ken Morris and Sharon Wilmot for the
          respondent Clifford Librach

Michael K. McKelvey and Anna L. Marrison for the respondents
          Women's College Hospital and Laura Lee



Heard: April 26, 27 and 28, 2011

Judgment Released: October 31, 2011



COSTS ENDORSEMENT



[1]

The appellants requested $207,612.83 on account of partial indemnity
    costs of the appeal (exclusive of disbursements) as against Dr. Librach and Dr.
    Librach proposed $101,571.06.

[2]

Although we think even the latter figure is on the high end of what is
    appropriate, given the length of the trial and the issues on appeal and Dr.
    Librach's position on costs, the appellants' partial indemnity costs against
    Dr. Librach are fixed at $100,000 inclusive of applicable taxes plus
    disbursements.

Signed:           Janet Simmons
    J.A.

R. P. Armstrong
    J.A.

H. S.
    LaForme J.A.


